Case 2:20-bk-13530-BR    Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26       Desc
                          Main Document    Page 1 of 40


 1   NEAL S. SALISIAN, SBN 240277
     neal.salisian@salisianlee.com
 2   H. HAN PAI, SBN 258928
     han.pai@salisianlee.com
 3   SALISIAN | LEE LLP
     550 South Hope Street, Suite 750
 4   Los Angeles, California 90071-2627
     Telephone:    (213) 622-9100
 5   Facsimile:    (800) 622-9145
 6   Attorneys for Creditor
     ISRAEL SAM GORODISTIAN
 7
 8
 9                          UNITED STATEES BANKRUPTCY COURT

10              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

11
12    In re                                   Case No. 2:20-bk-13530-BR

13    JADELLE JEWELRY AND DIAMONDS,           Chapter 7
      LLC
14                                            [Assigned to the Hon. Barry Russell]
15                                            NOTICE OF MOTION AND MOTION FOR
16                                            ORDER PURSUANT TO RULE 2004 OF
                                              THE FEDERAL RULES OF
17                                            BANKRUPTCY PROCEDURE FOR
                                              EXAMINATION AND PRODUCTION OF
18                                            DOCUMENTS BY TRUSTEE SAMUEL
                                              LESLIE; SUPPORTING MEMORANDUM
19
                                              OF POINTS AND AUTHORITIES AND
20                                            DECLARATION OF HAN PAI

21
                                              [No Hearing Required Pursuant to Local
22                                            Bankruptcy Rules 2004-1; 9013-1(o)-(p)]

23
24
25
26
27
28
         NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                       DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                 Desc
                             Main Document    Page 2 of 40


 1          TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

 2   COURT JUDGE, THE DEBTOR, CHAPTER 7 TRUSTEE SAM S. LESLIE, AND ALL

 3   PARTIES IN INTEREST:

 4          PLEASE TAKE NOTICE that pursuant to Rule 2004 of the Federal Rules of Bankruptcy

 5   Procedure (“Rule 2004”), creditor Israel Sam Gorodistian (“Gorodistian”) will and hereby does

 6   move this Court for an order requiring Sam S. Leslie, the duly appointed and acting Chapter 7

 7   Trustee (the “Trustee”) for the bankruptcy estate of Jadelle Jewelry and Diamonds, LLC (the

 8   “Debtor”), to produce documents and things described in Exhibit 1, attached here and

 9   incorporated by this reference, by no later than February 26, 2021.

10          PLEASE TAKE FURTHER NOTICE that this Motion is made pursuant to Rule 2004 and

11   Local Bankruptcy Rule 2004-1, and on the following grounds:

12          (1) the examination and production of documents is necessary for Gorodistian to ascertain

13   and discover assets of the estate in light of the fact that no adversary proceeding or contested

14   matter is pending in which the Trustee is a party and thus the production cannot proceed under

15   Federal Rules of Bankruptcy Procedure 7030 or 9014;

16          (2) the documents sought by Gorodistian are documents that the Trustee obtained from

17   Wells Fargo Bank and Signature Bank, and have already been produced by the Trustee to

18   petitioning creditors First International Diamond, Inc., Peter Marco, LLC, and Victor Franco

19   Noval (collectively, the “Petitioning Creditors”) pursuant to this Court’s Ordered entered on

20   August 17, 2020 and November 17, 2020; and

21          (3) Gorodistian has attempted to “meet and confer” with the Trustee regarding the

22   requested production of documents, and a mutually agreeable date, time, place, and scope in

23   accordance with Local Bankruptcy Rule 2004-1(a), including potentially entering into a

24   stipulation to obviate the need for the instant Motion, but the Trustee has failed to respond. Thus,

25   this Motion is necessary.

26          PLEASE TAKE FURTHER NOTICE that, since the Trustee is not the debtor, Gorodistian

27   is also issuing a subpoena pursuant to Federal Rules of Bankruptcy Procedure Rule 9016 of the

28
                                       1
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                      DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26               Desc
                              Main Document    Page 3 of 40


 1   and Federal Rules of Civil Procedure Rule 45, which will be served after the order granting the

 2   Motion is entered. A true and correct copy of the proposed subpoena is attached as Exhibit 2.

 3          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 2004-1, the

 4   Court may grant this Motion without a hearing unless the person(s) sought to be examined files

 5   with the Court and properly serves a separate motion for a protective order by not less than

 6   fourteen (14) calendar days before the date of the proposed examination and schedules a hearing

 7   on the motion for protective order not less than two (2) court days before the proposed

 8   examinations.

 9          PLEASE TAKE FURTHER NOTICE that this Motion is based upon this Notice, the

10   attached Memorandum of Points and Authorities, the supporting Declaration of Han Pai along

11   with any exhibits, all papers and records in the above-referenced bankruptcy case, all other

12   matters of which this Court may take judicial notice, and such further evidence that may be

13   presented in support.

14          WHEREFORE, Gorodistian respectfully requests that the Court enter an order (1)

15   granting this Motion, (2) directing the Trustee to produce the documents and things identified in

16   Exhibit 1 at the offices of Salisian | Lee LLP, 550 South Hope Street, Suite 550, Los Angeles,

17   California 90071, via email at neal.salisian@salisianlee.com and han.pai@salisianlee.com, no

18   later than February 26, 2021 at 12:00 p.m., and (3) granting such other and further relief as the

19   Court deems just and proper under the circumstances.

20
21   DATED: February 2, 2021                       SALISIAN | LEE LLP

22                                                 By: ____/s/ Han Pai___________________
23                                                        Neal S. Salisian
                                                          Han Pai
24
                                                   Attorneys for Creditor
25                                                 ISRAEL SAM GORODISTIAN
26
27
28
                                       2
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                      DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                  Desc
                              Main Document    Page 4 of 40


 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            Gorodistian is a creditor of the Debtor and has made claims premised on the theory that,

 4   after inducing Gorodistian to loan a total of $1,659,333.33, the majority of which was ostensibly

 5   for Debtor’s jewelry business, through misrepresentations, false promises, and/or non-disclosure,

 6   Debtor and/or its principals and family members absconded with the loan funds by

 7   misappropriating and embezzling them for their personal use, and not for their intended, stated

 8   use. These claims are set forth in a state court lawsuit pending in the Los Angeles Superior

 9   Court.

10            The Petitioning Creditors have made similar assertions that the Debtor, through its

11   principals, Rachel Rechnitz and her husband Jona Rechnitz, have committed fraud by procuring

12   jewelry and diamonds allegedly on consignment and selling those goods without paying the

13   consignors and/or pledging them as collateral for loans without the consent of the consignors

14   and/or obtaining loans using the property of others as collateral.

15            In order to uncover the whereabout of potential assets of the estate and determine whether

16   any assets were preferentially or fraudulently transferred, Gorodistian seeks the production of the

17   Debtor’s bank records obtained by Trustee Sam S. Leslie. The Trustee obtained documents

18   concerning accounts held by the Debtor and affiliates at Wells Fargo Bank, N.A. and Signature

19   Bank. Those bank records have already been produced by the Trustee to Petitioning Creditors

20   pursuant to two Court orders. Gorodistian seeks those same bank records.

21            Because this Motion will aid the Trustee in fulfilling his fiduciary duties to creditors by

22   enabling creditors access key financial information relative to the Debtor’s business operations

23   and the flow of money out of the Estate, and have already been produced to other creditors in this

24   matter, the Motion must be granted. Also, the creditors, including Gorodistian, have unique

25   knowledge of the recipients of this money that will potentially aid the Trustee.

26   II.      FACTUAL BACKGROUND

27            On April 6, 2020 (“Petition Date”), a Chapter 7 Involuntary Petition was filed against

28   Jadelle Jewelry and Diamonds, LLC (the “Debtor”) by three trade creditors, First International
                                                   3
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                            DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR      Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                 Desc
                            Main Document    Page 5 of 40


 1   Diamond, Inc., Peter Marco, LLC, and Victor Franco Noval (collectively, the “Petitioning

 2   Creditors”) under Chapter 7 of the Bankruptcy Code (“Case”). The Order for Relief was entered

 3   June 16, 2020. [Doc. 55]

 4          By Notice of Appointment of Trustee and Fixing of Bond; Acceptance of Appointment of

 5   Interim Trustee filed June 18, 2020 [Doc. 56], Sam S. Leslie was duly appointed Chapter 7

 6   Trustee, in which capacity he continues to serve (the “Trustee”).

 7          Creditor Israel Sam Gorodistian’s (“Gorodistian”) claims against Debtor, its principals,

 8   and family members are set forth in a state court lawsuit entitled Israel Sam Gorodistian v.

 9   Jadelle Jewelry and Diamonds, LLC, Case No. 20STCV07425, pending in the Los Angeles

10   Superior Court (the “Gorodistian Lawsuit”). The Gorodistian Lawsuit is listed in Debtor’s

11   “Statement re Schedules and Statement of Financial Affairs” filed on June 30, 2020. [Doc. 85]

12          In the ongoing investigation into the Debtor’s financial affairs, the Trustee obtained

13   documents concerning a certain bank account held by the Debtor at Wells Fargo Bank, N.A. (the

14   “Wells Fargo Account”). After reviewing the documents obtained from Wells Fargo, the Trustee

15   discovered that, between 2018 to the present date, the Debtor sent wire transfers to accounts held

16   at Signature Bank (the “Signature Account”) in the names of Jona Rechnitz and JSR Capital,

17   LLC. [Doc. 171.]

18          On October 8, 2020, the Court granted the Trustee’s Motion for a 2004 Examination of

19   the Signature Account. [Doc. 174].

20          On August 17, 2020 and November 17, 2020, the Court issued orders directing the Trustee

21   to produce the Wells Fargo Account and Signature Bank Account records to Petitioning Creditors

22   pursuant to Federal Rules of Bankruptcy Procedure Rule 2004. [Docs. 147, 191.]

23          Gorodistian likewise seeks the Wells Fargo Account and Signature Bank Account records

24   from the Trustee.

25          On October 14, 2020, Gorodistian’s counsel sent an email to the Trustee requesting copies

26   of the Wells Fargo Account documents produced to the Petitioning Creditors in accordance with

27   the August 17, 2020 Order. [See Declaration of Han Pai (“Pai Dec”), ¶2, Ex. 3.] Gorodistian’s

28   counsel also noted that since the requested records were already produced in response to an
                                                       4
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                             DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                             Main Document    Page 6 of 40


 1   existing court order, the parties could avoid additional motion practice to obtain the same records.

 2   [See id.] The Trustee referred the request to one of his counsel, David Seror. Mr. Seror stated

 3   that they would “require a subpoena and a Rule 2004 order.” [See id.]

 4          On December 29, 2020, Gorodistian’s counsel circulated to Mr. Seror a stipulation

 5   regarding the release of the Wells Fargo Account and Signature Account documents that are in

 6   the Trustee’s possession. [See id., ¶3, Ex. 4.] After following up on January 6, 2021 and January

 7   15, 2021, Mr. Seror never responded. Thus, Gorodistian brings the instant motion seeking

 8   authority under Federal Rules of Bankruptcy Procedure (“Rule 2004”) to subpoena the Trustee

 9   for copies of the Debtor’s bank records for the Wells Fargo Account and Signature Account.

10   III.   LEGAL ARGUMENT

11          A.      The Court Should Order The Trustee To Produce The Requested Documents

12                  Pursuant To Rule 2004.

13          Rule 2004(a) authorizes the Court to order the examination of any entity upon motion by a

14   party in interest. Rule 2004(b) states in pertinent part:

15                  The examination of an entity under this rule . . . may relate only
16                  to the acts, conduct, or property or to the liabilities and financial
                    condition of the debtors, or to any matter which may affect the
17                  administration of the debtor’s estate . . . .

18   Fed. R. Bankr. P. 2004(b). Rule 2004 also provides for an order requiring the production of

19   documents in connection with the Rule 2004 examination. See Fed. R. Bank. P. 2004(c).

20          “‘The purpose of a Rule 2004 examination is ‘to show the condition of the estate and to

21   enable the Court to discover its extent and whereabouts, and to come into possession of it, that the

22   rights of the creditor may be preserved.’ [citations] ‘Examinations under Rule 2004 are allowed

23   for the ‘purpose of discovering assets and unearthing frauds’ and have been compared to a

24   ‘fishing expedition.’” In re Art & Architecture Books of the 21st Century, No. 2:13-bk-14135-

25   RK, 2019 Bankr. LEXIS 3736, at *11-12 (Bankr. C.D. Cal. Dec. 6, 2019). Thus, “‘[t]he scope of

26   a Rule 2004 examination is exceptionally broad and the rule itself is 'peculiar to bankruptcy law

27   and procedure because it affords few of the procedural safeguards that an examination under Rule

28   26 of the Federal Rules of Civil Procedure does.’” Id.
                                                      5
         NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                            DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                             Main Document    Page 7 of 40


 1          Courts routinely permit a wide range of inquiry pursuant to Rule 2004. See In re Drexel

 2   Burnham Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991) (scope of a Rule 2004

 3   examination is very broad, broader even than discovery under the Federal Rules of Civil

 4   Procedure); In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985) (courts uniformly

 5   recognize that the scope of a Rule 2004 examination is “unfettered and broad”); In re Mittco, Inc.,

 6   44 B.R. 35, 36 (Bankr. E.D. Wis. 1984) (“The scope of inquiry under Bankruptcy Rule 2004 is

 7   very broad. Great latitude of inquiry is ordinarily permitted.”)

 8          Measured against this broad standard, Gorodistian’s request for examination and

 9   production of documents is proper and appropriate. Gorodistian is seeking the Debtor’s bank

10   records for the Wells Fargo Account and Signature Account obtained by the Trustee regarding the

11   present whereabouts of any funds transferred from the Debtor to Jona Rechnitz, Rachel Rechnitz,

12   Robert Rechnitz, or any other third party related to the Rechnitzes. These records will also assist

13   in determining whether the funds can be traced to the Debtor and whether the funds were

14   fraudulently procured from Gorodistian and other victims of the Rechnitz’s and the Debtor.

15          Gorodistian simply seeks documents that are already in the Trustee’s possession and have

16   already been produced to the Petitioning Creditors, and not any new categories of documents,

17   such that the Trustee should be able to easily comply with an order granting the requested relief.

18   Since the requested document production cannot proceed under Rules 7034 or 9014 of the

19   Federal Rules of Bankruptcy Procedure – since no adversary proceeding or contested matter has

20   been commenced with respect to the specific issues and transactions Gorodistian wish to

21   investigate through these requests – the requested document production and examination is

22   appropriate under Rule 2004.

23          B.      Meet and Confer Efforts.

24          In accordance with Local Bankruptcy Rule 2004-1(a), prior to filing the instant Motion,

25   Gorodistian attempted to meet and confer with the Trustee’s counsel several times regarding the

26   requested document production, as set forth above and in the supporting declaration of Han Pai.

27   However, no response was ever received, thus necessitating the instant Motion.

28
                                       6
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                      DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                             Main Document    Page 8 of 40


 1           C.     Proposed Date And Time For Production And Address For Examinee.

 2           Gorodistian proposes that the Trustee be ordered to produce the documents set forth in

 3   Exhibit 1 at the offices of Salisian | Lee LLP, 550 South Hope Street, Suite 550, Los Angeles,

 4   California 90071, c/o Neal Salisian and Han Pai, via email at neal.salisian@salisianlee.com and

 5   han.pai@salisianlee.com, no later than February 26, 2021 at 12:00 p.m.

 6           Pursuant to Local Bankruptcy Rule 2004-1(b), the name, place of residence, and the place

 7   of employment of the examinee are as follows: Sam S. Leslie, 3435 Wilshire Blvd. Suite 990, Los

 8   Angeles, California 90010.

 9   IV.     CONCLUSION

10           Based on the foregoing, Gorodistian respectfully requests that the Court enter an order (1)

11   granting this motion, (2) directing the Trustee to produce the documents and things identified in

12   Exhibit 1 at the offices of Salisian | Lee LLP, 550 South Hope Street, Suite 550, Los Angeles,

13   California 90071, c/o Neal Salisian and Han Pai, via email at neal.salisian@salisianlee.com and

14   han.pai@salisianlee.com, no later than February 26, 2021 at 12:00 p.m., and (3) granting such

15   other and further relief as the Court deems just and proper under the circumstances.

16
17   DATED: February 2, 2021                      SALISIAN | LEE LLP

18                                                By: ____/s/ Han Pai___________________
19                                                       Neal S. Salisian
                                                         Han Pai
20
                                                  Attorneys for Creditor
21                                                ISRAEL SAM GORODISTIAN
22
23
24
25
26
27
28
                                          7
           NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                         DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR         Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                               Main Document    Page 9 of 40

                                      DECLARATION OF HAN PAI
 1
            I, Han Pai, declare as follows:
 2
            1.      I am a competent adult and an attorney at Salisian | Lee LLP, counsel of record to
 3
     creditor Israel Sam Gorodistian (“Gorodistian”) in this action. I have personal knowledge of the
 4
     facts set forth here, except for those things set forth upon information and belief, and as to those
 5
     matters and things, I believe them to be true, and if called to testify at further proceedings, could
 6
     and would competently do so. I make this declaration in support of Gorodistian instant “Motion
 7
     For Order Pursuant To Rule 2004 Of The Federal Rules Of Bankruptcy Procedure For
 8
     Examination And Production Of Documents By Trustee Samuel Leslie.”
 9
            2.      On October 14, 2020, on behalf of Gorodistian, I sent an email to the Trustee
10
     requesting copies of the Wells Fargo Account documents produced to the Petitioning Creditors in
11
     accordance with the August 17, 2020 Order. In my email, I also noted that since the requested
12
     records were already produced in response to an existing court order, the parties could avoid
13
     additional motion practice to obtain the same records. The Trustee referred the request to one of
14
     his counsel, David Seror. Mr. Seror stated that they would “require a subpoena and a Rule 2004
15
     order.” [See id.] A true and correct copy of an email chain containing these communications is
16
     attached as Exhibit 3.
17
            3.      On December 29, 2020, on behalf of Gorodistian, I circulated to Mr. Seror a
18
     stipulation regarding the release of the Wells Fargo Account and Signature Account documents
19
     that are in the Trustee’s possession. After following up on January 6, 2021 and January 15,
20
     2021, Mr. Seror never responded. These communications are reflected in Exhibit 3. A true and
21
     correct copy of the draft stipulation attached to my December 29, 2020 email is attached as
22
     Exhibit 4.
23
     //
24
     //
25
     //
26
     //
27
     //
28
                                         8
          NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                        DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 10 of 40


 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct, and that I executed this declaration on February 2, 2021, at Los

 3   Angeles, California.

 4                                                        ____/s/ Han Pai_________________

 5                                                                Han Pai

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       9
        NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                      DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 11 of 40




                  EXHIBIT 1
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                   Desc
                            Main Document     Page 12 of 40


 1                                                EXHIBIT 1

 2                       I. INSTRUCTION AND PRELIMINARY STATEMENT

 3          The following instructions shall be considered to be applicable to all demands for

 4   production of documents contained herein:

 5          A.      In producing documents and things, you are requested to furnish all documents

 6   known or available to you, regardless of whether these documents are in your possession, custody

 7   or control or are possessed by any subsidiary or affiliated entities, officers, directors, agents,

 8   employees, representatives, investigators, or by your attorneys or their agents, employees,

 9   representatives or investigators.

10          B.      In producing documents, any comment, notation, or marking appearing on any

11   document and not a part of the original is to be considered a separate document, and any draft,

12   preliminary form or superseded version of any document is also to be considered a separate

13   document.

14          C.      In producing documents, all documents should be produced in the same order as

15   they are kept or maintained.

16          D.      In producing documents, all documents should be produced in the file, folder,

17   envelope or other container in which the documents are kept or maintained. If for any reason said

18   container cannot be produced, please produce copies of all labels or other identifying markings.

19          E.      In producing documents, documents attached to each other must not be separated.

20          F.      In producing documents, if you assert any privilege concerning the identification

21   or production of any of the documents described below, or if you object to the identification or

22   production of any such documents on any grounds, or if you for any reason contend that any of

23   the documents described below are not subject to discovery for any reason, then specify in detail

24   in your response, the precise grounds for the objection, privilege, or other contention which you

25   make in this regard, and describe in detail the document or documents as to which you assert this

26   privilege, objection or contention. Such description shall include a statement of the general

27   nature of the document, the name of each person who executed it, the name of each person who

28   has received the original or copies of it, the name of each person who has seen the original or any
                                                        1
          NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                              DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 13 of 40


 1   copies of it, the name of each person with whom it was discussed, and a general description of the

 2   nature and contents of the documents. Finally, you should identify and produce for inspection

 3   and copying all documents which fit the description set forth below as to which you do not assert

 4   any such privilege, objection or contention.

 5          G.      In producing documents, you are to consider this request a continuing request, and

 6   you are obligated to supplement your response by identifying and producing responsive

 7   documents that come to your attention, or into your possession, custody or control, subsequent to

 8   you response and production prior to, or at the deposition or at or prior to any continued

 9   deposition date thereof.

10                                            II. DEFINITIONS

11          A.      The term “YOU” refers to Samuel Leslie, Trustee, and any agent, partner,

12   employee, or any other entity or individual acting on behalf of YOU.

13          B.      The term “DEBTOR” refers to Jadelle Jewelry and Diamonds, LLC, all of its

14   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

15   other entity or individual acting on behalf of DEBTOR.

16          C.      The term “JSR” refers to JSR Capital LLC, all of its wholly-owned subsidiaries,

17   and any agent, partner, employee, member, officer, or director, or any other entity or individual

18   acting on behalf of JSR.

19          D.      The term “JADELLE BH” refers to Jadelle Jewelry Beverly Hills, all of its

20   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

21   other entity or individual acting on behalf of JADELLE BH.

22          E.      The term “JONA” refers to Jona Rechnitz, and any agent, partner, employee, or

23   any other entity or individual acting on behalf of JONA.

24          F.      The term “RACHEL” refers to Rachel Rechnitz, and any agent, partner, employee,

25   or any other entity or individual acting on behalf of RACHEL.

26          G.      The term “DEBTOR AFFILIATES” refers collectively to JADELLE, JSR, and

27   JADELLE BH.

28
                                       2
         NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                       DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26               Desc
                             Main Document     Page 14 of 40


 1           H.      The term “PETITIONING CREDITORS” refers to First International Diamond,

 2   Inc., Peter Marco, LLC, and Victor Franco Noval.

 3           I.      The terms “PERSON” or “PERSONS” shall mean any natural person,

 4   governmental entity, agency, commission, authority, or representative thereof, firm, corporation,

 5   partnership, association, joint venture or other form of legal entity, and shall be deemed to mean

 6   in the plural as well as the singular.

 7           J.      The term “WELLS FARGO ACCOUNT” refers to any account held by the

 8   DEBTOR and/or any DEBTOR AFFILIATES at Wells Fargo Bank, N.A.

 9           K.      The term “SIGNATURE ACCOUNT” refers to any account held by the DEBTOR

10   and/or any DEBTOR AFFILIATES at Signature Bank.

11           L.      The term "COMMUNICATION" shall mean correspondence, telephone

12   conversations, person-to-person conversations, memoranda, e-mails (including text messages,

13   correspondence and the like), facsimiles, telegrams, press releases, announcements, audio and

14   video recordings and all other forms of communicating language or thought.

15           M.      The term “DOCUMENTS” shall mean and refer to the definition of “writing” set

16   forth in Federal Rule of Evidence 1001, and includes the original and any non-identical

17   duplicates, and both sides thereof, no matter how produced, prepared, stored, recorded,

18   reproduced or transmitted, of handwriting, typewriting, printing, photostating, photographing,

19   electronic mail (e- mail) and every other means of recording upon any tangible thing, documents

20   stored in electronic form, computerized records, computer files and all other information capable

21   of being retrieved from a computer, and any other form of communication and representation,

22   including letters, words, pictures, sounds, and symbols, or combinations thereof, and including

23   correspondence, letters and other communications.

24           N.      The terms “ALL” and “ANY” means “all, each, and every.”

25           O.      The phrase “RELATE TO” shall mean mentioning, discussing, including,

26   summarizing, describing, reflecting, containing, referring to, relating to, depicting, connected

27   with and boding, evidencing, constituting, concerning, reporting, or involving an act, occurrence

28   event, transaction, fact, thing or course of dealing.
                                                         3
         NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                                DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 15 of 40


 1                           III. DOCUMENTS TO BE PRODUCED

 2   REQUEST FOR PRODUCTION NO. 1:

 3         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 4   with the Order issued on August 17, 2020 RELATING TO the WELLS FARGO ACCOUNT.

 5   [Doc. 147]

 6   REQUEST FOR PRODUCTION NO. 2:

 7         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 8   with the Order issued on November 17, 2020 RELATING TO the SIGNATURE ACCOUNT.

 9   [Doc. 191]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       4
         NOTICE OF MOTION AND MOTION FOR EXAMINATION AND PRODUCTION OF
                       DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 16 of 40




                  EXHIBIT 2
              Case 2:20-bk-13530-BR                    Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                         Desc
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                       Main Document     Page 17 of 40

     Central
                                      UNITED STATES BANKRUPTCY COURT
                                                              California
  _________________________________________ District of _________________________________________
        Jadelle Jewelry and Diamonds, LLC
In re __________________________________________
                                    Debtor
                                                                                              2:20-bk-13530-BR
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                                 7
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:     Sam S. Leslie, Chapter 7 Trustee
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

   X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See Attachment 1

  PLACE      SALISIAN | LEE LLP, 550 South Hope Street, Suite 750                                            DATE AND TIME
             Los Angeles, California 90071-2627                                                                 February 26, 2021, 12:00 p.m.

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                      /s/ Han Pai
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party)
   Israel Sam Gorodistian
  ____________________________       , who issues or requests this subpoena, are:
        Han Pai, Salisian | Lee LLP, 550 S. Hope St. Ste 750, Los Angeles, CA 90071, Tel: 213-622-9100, Email:
        han.pai@salisianlee.com Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 2:20-bk-13530-BR                    Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                         Desc
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)
                                                     Main Document     Page 18 of 40

                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                  ________________________________________________
                                                                                                             Printed name and title


                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
            Case 2:20-bk-13530-BR                        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                       Desc
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)
                                                         Main Document     Page 19 of 40
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                   Desc
                            Main Document     Page 20 of 40


 1                                  ATTACHMENT 1 TO SUBPOENA

 2                       I. INSTRUCTION AND PRELIMINARY STATEMENT

 3          The following instructions shall be considered to be applicable to all demands for

 4   production of documents contained herein:

 5          A.      In producing documents and things, you are requested to furnish all documents

 6   known or available to you, regardless of whether these documents are in your possession, custody

 7   or control or are possessed by any subsidiary or affiliated entities, officers, directors, agents,

 8   employees, representatives, investigators, or by your attorneys or their agents, employees,

 9   representatives or investigators.

10          B.      In producing documents, any comment, notation, or marking appearing on any

11   document and not a part of the original is to be considered a separate document, and any draft,

12   preliminary form or superseded version of any document is also to be considered a separate

13   document.

14          C.      In producing documents, all documents should be produced in the same order as

15   they are kept or maintained.

16          D.      In producing documents, all documents should be produced in the file, folder,

17   envelope or other container in which the documents are kept or maintained. If for any reason said

18   container cannot be produced, please produce copies of all labels or other identifying markings.

19          E.      In producing documents, documents attached to each other must not be separated.

20          F.      In producing documents, if you assert any privilege concerning the identification

21   or production of any of the documents described below, or if you object to the identification or

22   production of any such documents on any grounds, or if you for any reason contend that any of

23   the documents described below are not subject to discovery for any reason, then specify in detail

24   in your response, the precise grounds for the objection, privilege, or other contention which you

25   make in this regard, and describe in detail the document or documents as to which you assert this

26   privilege, objection or contention. Such description shall include a statement of the general

27   nature of the document, the name of each person who executed it, the name of each person who

28   has received the original or copies of it, the name of each person who has seen the original or any
                                                        1
              ORDER GRANTING MOTION FOR EXAMINATION AND PRODUCTION OF
                              DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 21 of 40


 1   copies of it, the name of each person with whom it was discussed, and a general description of the

 2   nature and contents of the documents. Finally, you should identify and produce for inspection

 3   and copying all documents which fit the description set forth below as to which you do not assert

 4   any such privilege, objection or contention.

 5          G.      In producing documents, you are to consider this request a continuing request, and

 6   you are obligated to supplement your response by identifying and producing responsive

 7   documents that come to your attention, or into your possession, custody or control, subsequent to

 8   you response and production prior to, or at the deposition or at or prior to any continued

 9   deposition date thereof.

10                                            II. DEFINITIONS

11          A.      The term “YOU” refers to Samuel Leslie, Trustee, and any agent, partner,

12   employee, or any other entity or individual acting on behalf of YOU.

13          B.      The term “DEBTOR” refers to Jadelle Jewelry and Diamonds, LLC, all of its

14   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

15   other entity or individual acting on behalf of DEBTOR.

16          C.      The term “JSR” refers to JSR Capital LLC, all of its wholly-owned subsidiaries,

17   and any agent, partner, employee, member, officer, or director, or any other entity or individual

18   acting on behalf of JSR.

19          D.      The term “JADELLE BH” refers to Jadelle Jewelry Beverly Hills, all of its

20   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

21   other entity or individual acting on behalf of JADELLE BH.

22          E.      The term “JONA” refers to Jona Rechnitz, and any agent, partner, employee, or

23   any other entity or individual acting on behalf of JONA.

24          F.      The term “RACHEL” refers to Rachel Rechnitz, and any agent, partner, employee,

25   or any other entity or individual acting on behalf of RACHEL.

26          G.      The term “DEBTOR AFFILIATES” refers collectively to JADELLE, JSR, and

27   JADELLE BH.

28
                                        2
             ORDER GRANTING MOTION FOR EXAMINATION AND PRODUCTION OF
                       DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                             Main Document     Page 22 of 40


 1           H.      The term “PETITIONING CREDITORS” refers to First International Diamond,

 2   Inc., Peter Marco, LLC, and Victor Franco Noval.

 3           I.      The terms “PERSON” or “PERSONS” shall mean any natural person,

 4   governmental entity, agency, commission, authority, or representative thereof, firm, corporation,

 5   partnership, association, joint venture or other form of legal entity, and shall be deemed to mean

 6   in the plural as well as the singular.

 7           J.      The term “WELLS FARGO ACCOUNT” refers to any account held by the

 8   DEBTOR and/or any DEBTOR AFFILIATES at Wells Fargo Bank, N.A.

 9           K.      The term “SIGNATURE ACCOUNT” refers to any account held by the DEBTOR

10   and/or any DEBTOR AFFILIATES at Signature Bank.

11           L.      The term "COMMUNICATION" shall mean correspondence, telephone

12   conversations, person-to-person conversations, memoranda, e-mails (including text messages,

13   correspondence and the like), facsimiles, telegrams, press releases, announcements, audio and

14   video recordings and all other forms of communicating language or thought.

15           M.      The term “DOCUMENTS” shall mean and refer to the definition of “writing” set

16   forth in Federal Rule of Evidence 1001, and includes the original and any non-identical

17   duplicates, and both sides thereof, no matter how produced, prepared, stored, recorded,

18   reproduced or transmitted, of handwriting, typewriting, printing, photostating, photographing,

19   electronic mail (e- mail) and every other means of recording upon any tangible thing, documents

20   stored in electronic form, computerized records, computer files and all other information capable

21   of being retrieved from a computer, and any other form of communication and representation,

22   including letters, words, pictures, sounds, and symbols, or combinations thereof, and including

23   correspondence, letters and other communications.

24           N.      The terms “ALL” and “ANY” means “all, each, and every.”

25           O.      The phrase “RELATE TO” shall mean mentioning, discussing, including,

26   summarizing, describing, reflecting, containing, referring to, relating to, depicting, connected

27   with and boding, evidencing, constituting, concerning, reporting, or involving an act, occurrence

28   event, transaction, fact, thing or course of dealing.
                                                         3
              ORDER GRANTING MOTION FOR EXAMINATION AND PRODUCTION OF
                                DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 23 of 40


 1                           III. DOCUMENTS TO BE PRODUCED

 2   REQUEST FOR PRODUCTION NO. 1:

 3         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 4   with the Order issued on August 17, 2020 RELATING TO the WELLS FARGO ACCOUNT.

 5   [Doc. 147]

 6   REQUEST FOR PRODUCTION NO. 2:

 7         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 8   with the Order issued on November 17, 2020 RELATING TO the SIGNATURE ACCOUNT.

 9   [Doc. 191]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       4
            ORDER GRANTING MOTION FOR EXAMINATION AND PRODUCTION OF
                      DOCUMENTS BY TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 24 of 40




                  EXHIBIT 3
         Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                    Desc
                                      Main Document     Page 25 of 40

Cassidy Casillas

From:                             H. Han Pai
Sent:                             Friday, January 15, 2021 3:51 PM
To:                               David Seror
Cc:                               Sumpter, Jeffrey; Shawn Sterrett; Jessica Bagdanov; Carolyn Dye; Neal Salisian
Subject:                          RE: In re Jadelle Jewelry and Diamonds, LLC, USBC Case No. 2:20-bk-13530-BR
                                  (460-002) - Trustee's Document Production

Follow Up Flag:                   Follow up
Due By:                           Wednesday, January 20, 2021 11:00 AM
Flag Status:                      Completed



David,

We would appreciate if you would respond to our inquiry.

H. Han Pai
Salisian | Lee LLP
550 South Hope Street, Suite 750 | Los Angeles, California 90071-2627
Main: (213) 622-9100 | Direct: (213) 622-9108 | Fax: (800) 622-9145
Email: han.pai@salisianlee.com | Web: www.salisianlee.com

From: H. Han Pai
Sent: Wednesday, January 06, 2021 11:49 AM
To: David Seror <dseror@bg.law>
Cc: Sumpter, Jeffrey <JSumpter@CBIZ.com>; Shawn Sterrett <trustee@trusteeleslie.com>; Jessica Bagdanov
<jbagdanov@bg.law>; Carolyn Dye <cdye@cadye.com>; Neal Salisian <neal.salisian@salisianlee.com>
Subject: RE: In re Jadelle Jewelry and Diamonds, LLC, USBC Case No. 2:20-bk-13530-BR (460-002) - Trustee's Document
Production

David,

We are following up on the below and draft stipulation. Can you let us know?

H. Han Pai
Salisian | Lee LLP
550 South Hope Street, Suite 750 | Los Angeles, California 90071-2627
Main: (213) 622-9100 | Direct: (213) 622-9108 | Fax: (800) 622-9145
Email: han.pai@salisianlee.com | Web: www.salisianlee.com

From: H. Han Pai
Sent: Tuesday, December 29, 2020 4:58 PM
To: David Seror <dseror@bg.law>
Cc: Sumpter, Jeffrey <JSumpter@CBIZ.com>; Shawn Sterrett <trustee@trusteeleslie.com>; Jessica Bagdanov
<jbagdanov@bg.law>; Carolyn Dye <cdye@cadye.com>; Neal Salisian <neal.salisian@salisianlee.com>
Subject: RE: In re Jadelle Jewelry and Diamonds, LLC, USBC Case No. 2:20-bk-13530-BR (460-002) - Trustee's Document
Production

                                                           1
           Case 2:20-bk-13530-BR                             Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                                                             Main Document     Page 26 of 40
David,

We prepared the attached stipulation regarding the release of documents produced by Wells Fargo Bank and Signature
Bank that are in the Trustee’s possession.

Please let us know if you have any comments or revisions.

Thanks

H. Han Pai
Salisian | Lee LLP
550 South Hope Street, Suite 750 | Los Angeles, California 90071-2627
Main: (213) 622-9100 | Direct: (213) 622-9108 | Fax: (800) 622-9145
Email: han.pai@salisianlee.com | Web: www.salisianlee.com

From: David Seror <dseror@bg.law>
Sent: Wednesday, October 14, 2020 2:33 PM
To: H. Han Pai <han.pai@salisianlee.com>
Cc: Sumpter, Jeffrey <JSumpter@CBIZ.com>; Shawn Sterrett <trustee@trusteeleslie.com>; Jessica Bagdanov
<jbagdanov@bg.law>; Carolyn Dye <cdye@cadye.com>
Subject: RE: In re Jadelle Jewelry and Diamonds, LLC, USBC Case No. 2:20-bk-13530-BR (460-002) - Trustee's Document
Production

Mr. Pai. We are special litigation counsel to the Trustee in this case and have your email. Before any documents in the
Trustee’s possession are released, we require a subpoena and Rule 2004 order. Thank you.


            To
            help
                                                  David Seror
            prot
            ect
            your
            pri
              va
                                                  Partner
            cy,




     21650 Oxnard St., Suite 500                  (818) 827-9000 Main
     Woodland Hills, CA 91367                     (818) 827-9023 Fax
                                                  dseror@bg.law
     www.bg.law
                                                          David Seror

The preceding e-mail message is subject to Brutzkus Gubner Rozansky Seror Weber LLP's
e-mail policies, which can be found at: https://www.bg.law/web-disclaimer

From: H. Han Pai <han.pai@salisianlee.com>
Sent: Wednesday, October 14, 2020 12:18 PM
To: trustee@cadye.com; Sam Leslie <sleslie@trusteeleslie.com>
Cc: Neal Salisian <neal.salisian@salisianlee.com>
Subject: In re Jadelle Jewelry and Diamonds, LLC, USBC Case No. 2:20-bk-13530-BR (460-002) - Trustee's Document
Production

Counsel and Mr. Leslie,

Our office represents creditor Israel Sam Gorodistian.

We are writing to inquire whether we can obtain copies of the records produced by the Trustee pursuant to the
attached order in the above-referenced bankruptcy matter entered on August 17. Given that the records were already
produced in response to an existing court order and subpoena, we are hoping we can avoid additional motion practice
to obtain the same records.


                                                                                        2
          Case 2:20-bk-13530-BR                       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                              Desc
                                                      Main Document     Page 27 of 40
Please let us know.

Thanks.


H. Han Pai
Salisian | Lee LLP
550 South Hope Street, Suite 750 | Los Angeles, California 90071-2627
Main: (213) 622-9100 | Direct: (213) 622-9108 | Fax: (800) 622-9145
Email: han.pai@salisianlee.com | Web: www.salisianlee.com
------
Disclaimer: This email message is intended only for the personal use of the recipient(s) named above. This message may be an attorney-client communication and as
such privileged and confidential. If you are not an intended recipient, you may not review, copy or distribute this message. If you have received this communication in
error, please notify us immediately by email and delete the original message. In addition, any advice contained in this communication is not intended to be used nor
can it be used for purposes of: (1) avoiding tax penalties or (2) promoting, marketing or recommending to another party any transaction or matter addressed above.




                                                                                   3
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 28 of 40




                  EXHIBIT 4
Case 2:20-bk-13530-BR    Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26       Desc
                         Main Document     Page 29 of 40


 1   NEAL S. SALISIAN, SBN 240277
     neal.salisian@salisianlee.com
 2   H. HAN PAI, SBN 258928
     han.pai@salisianlee.com
 3   SALISIAN | LEE LLP
     550 South Hope Street, Suite 750
 4   Los Angeles, California 90071-2627
     Telephone:    (213) 622-9100
 5   Facsimile:    (800) 622-9145
 6   Attorneys for Creditor
     ISRAEL SAM GORODISTIAN
 7
 8
 9                          UNITED STATEES BANKRUPTCY COURT

10              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

11
12    In re                                   Case No. 2:20-bk-13530-BR

13    JADELLE JEWELRY AND DIAMONDS,           Chapter 7
      LLC
14                                            [Assigned to the Hon. Barry Russell]
15                                            STIPULATION FOR ISSUANCE OF
16                                            SUBPOENA PURSUANT TO RULE 2004
                                              OF THE FEDERAL RULES OF
17                                            BANKRUPTCY PROCEDURE FOR
                                              PRODUCTION OF
18                                            DOCUMENTS AND THINGS BY
                                              TRUSTEE SAMUEL LESLIE
19
20
                                              Document Production Date:
21                                            Date:             January __, 2021
                                              Time:             10:00 a.m.
22                                            Location:         Salisian | Lee LLP
                                                                550 South Hope Street,
23                                                              Suite 750
                                                                Los Angeles, CA 90071
24
25
26
27
28
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                             TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 30 of 40


 1          TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

 2   COURT JUDGE FOR THE CENTRAL DISTRICT OF CALIFORNIA, SAM S. LESLIE

 3   CHAPTER 7 TRUSTEE, AND ALL PARTIES IN INTEREST:

 4          Sam S. Leslie, the duly appointed and acting chapter 7 trustee (“Trustee”) for the

 5   bankruptcy estate of Jadelle Jewelry and Diamonds, LLC (the “Debtor”), on the one hand, and

 6   creditor Israel Sam Gorodistian (“Gorodistian”) (together with the Trustee, the “Parties”), on the

 7   other hand, by and through their counsel of record, hereby enter into this Stipulation, with

 8   reference to the following facts:

 9                                                 RECITALS

10           A.     On April 6, 2020 (“Petition Date”), a Chapter 7 Involuntary Petition was filed

11   against the Debtor by three trade creditors, First International Diamond, Inc., Peter Marco, LLC,

12   and Victor Franco Noval (collectively, the “Petitioning Creditors”) under Chapter 7 of the

13   Bankruptcy Code (“Case”). The Order for Relief was entered June 16, 2020. [Doc. 55]

14           B.     By Notice of Appointment of Trustee and Fixing of Bond; Acceptance of

15   Appointment of Interim Trustee filed June 18, 2020 [Doc. 56], Sam S. Leslie was duly appointed

16   Chapter 7 Trustee, in which capacity he continues to serve.

17           C.     The Petitioning Creditors have asserted that the Debtor, through its principals,

18   Rachel Rechnitz and her husband Jona Rechnitz, have committed fraud by procuring jewelry and

19   diamonds allegedly on consignment and selling those goods without paying the consignors and/or

20   pledging them as collateral for loans without the consent of the consignors and/or obtaining loans

21   using the property of others as collateral.

22           D.     Gorodistian has made similar assertions, which are set forth in a state court lawsuit

23   entitled Israel Sam Gorodistian v. Jadelle Jewelry and Diamonds, LLC, Case No. 20STCV07425,

24   pending in the Los Angeles Superior Court (the “Gorodistian Lawsuit”). The Gorodistian

25   Lawsuit is listed in Debtor’s “Statement re Schedules and Statement of Financial Affairs” filed on

26   June 30, 2020. [Doc. 85]

27           E.     In the ongoing investigation into the Debtor’s financial affairs, the Trustee

28   obtained documents concerning a certain bank account held by the Debtor at Wells Fargo Bank,
                                                    1
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                                    TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26               Desc
                            Main Document     Page 31 of 40


 1   N.A. (the “Wells Fargo Account”). After reviewing the documents obtained from Wells Fargo,

 2   the Trustee discovered that, between 2018 to the present date, the Debtor sent wire transfers to

 3   accounts held at Signature Bank (the “Signature Account”) in the names of Jona Rechnitz and

 4   JSR Capital, LLC.

 5           F.     On October 8, 2020, the Court granted the Trustee’s Motion for a 2004

 6   Examination of the Signature Bank Account. [Doc. 174].

 7           G.     On August 17, 2020 and November 17, 2020, the Court issued orders directing the

 8   Trustee to produce the Wells Fargo Account and Signature Bank Account records to Petitioning

 9   Creditors pursuant to Federal Rules of Bankruptcy Procedure Rule 2004. [Docs. 147, 191.]

10           H.     Gorodistian likewise seeks the Wells Fargo Account and Signature Bank Account

11   records from the Trustee.

12           I.     On __________, the Parties met and conferred, and agreed that the Trustee shall

13   produce the Wells Fargo Account and the Signature Bank Account records to Gorodistian

14   pursuant to Federal Rules of Bankruptcy Procedure Rule 2004 (“Rule 2004 Examination”) at

15   January __, 2021 at 10:00am. The Trustee has agreed to accept service electronically.

16                                            STIPULATION

17          NOW, THEREFORE, the Parties stipulate and agree, subject to Court approval:

18           1.     The foregoing recitals are incorporated herein by this reference.

19           2.     Gorodistian is authorized to issue and serve a subpoena requiring the Trustee to

20   produce the Wells Fargo Account and the Signature Account records as set forth in Exhibit 1 to

21   Gorodistian pursuant to Rule 2004 at January __, 2021 at 10:00 a.m. The Trustee has agreed to

22   accept service electronically.

23           3.     The Trustee shall produce the Wells Fargo Account and the Signature Account

24   records as set forth in Exhibit 1 to Gorodistian pursuant to Rule 2004 (“Rule 2004 Examination”)

25   at January __, 2021 at 10:00 a.m. The Trustee has agreed to accept service electronically.

26
27          IT IS SO STIPULATED.

28
                                        2
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                             TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26         Desc
                        Main Document     Page 32 of 40


 1   DATED: December ___, 2020           BRUTKUS GUBNER

 2                                       By: ___________________________
 3                                              David Seror
                                                Jessica L. Bagdanov
 4
                                         Special Litigation Counsel for Sam S. Leslie,
 5                                       Chapter 7 Trustee
 6
 7   DATED: December ___, 2020           SALISIAN | LEE LLP
 8                                       By: ___________________________
 9                                              Neal S. Salisian
                                                Han Pai
10
                                         Attorneys for Creditor
11                                       ISRAEL SAM GORODISTIAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        3
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                             TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                   Desc
                            Main Document     Page 33 of 40


 1                                                EXHIBIT 1

 2                       I. INSTRUCTION AND PRELIMINARY STATEMENT

 3          The following instructions shall be considered to be applicable to all demands for

 4   production of documents contained herein:

 5          A.      In producing documents and things, you are requested to furnish all documents

 6   known or available to you, regardless of whether these documents are in your possession, custody

 7   or control or are possessed by any subsidiary or affiliated entities, officers, directors, agents,

 8   employees, representatives, investigators, or by your attorneys or their agents, employees,

 9   representatives or investigators.

10          B.      In producing documents, any comment, notation, or marking appearing on any

11   document and not a part of the original is to be considered a separate document, and any draft,

12   preliminary form or superseded version of any document is also to be considered a separate

13   document.

14          C.      In producing documents, all documents should be produced in the same order as

15   they are kept or maintained.

16          D.      In producing documents, all documents should be produced in the file, folder,

17   envelope or other container in which the documents are kept or maintained. If for any reason said

18   container cannot be produced, please produce copies of all labels or other identifying markings.

19          E.      In producing documents, documents attached to each other must not be separated.

20          F.      In producing documents, if you assert any privilege concerning the identification

21   or production of any of the documents described below, or if you object to the identification or

22   production of any such documents on any grounds, or if you for any reason contend that any of

23   the documents described below are not subject to discovery for any reason, then specify in detail

24   in your response, the precise grounds for the objection, privilege, or other contention which you

25   make in this regard, and describe in detail the document or documents as to which you assert this

26   privilege, objection or contention. Such description shall include a statement of the general

27   nature of the document, the name of each person who executed it, the name of each person who

28   has received the original or copies of it, the name of each person who has seen the original or any
                                                        1
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                                        TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 34 of 40


 1   copies of it, the name of each person with whom it was discussed, and a general description of the

 2   nature and contents of the documents. Finally, you should identify and produce for inspection

 3   and copying all documents which fit the description set forth below as to which you do not assert

 4   any such privilege, objection or contention.

 5          G.      In producing documents, you are to consider this request a continuing request, and

 6   you are obligated to supplement your response by identifying and producing responsive

 7   documents that come to your attention, or into your possession, custody or control, subsequent to

 8   you response and production prior to, or at the deposition or at or prior to any continued

 9   deposition date thereof.

10                                            II. DEFINITIONS

11          A.      The term “YOU” refers to Samuel Leslie, Trustee, and any agent, partner,

12   employee, or any other entity or individual acting on behalf of YOU.

13          B.      The term “DEBTOR” refers to Jadelle Jewelry and Diamonds, LLC, all of its

14   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

15   other entity or individual acting on behalf of DEBTOR.

16          C.      The term “JSR” refers to JSR Capital LLC, all of its wholly-owned subsidiaries,

17   and any agent, partner, employee, member, officer, or director, or any other entity or individual

18   acting on behalf of JSR.

19          D.      The term “JADELLE BH” refers to Jadelle Jewelry Beverly Hills, all of its

20   wholly-owned subsidiaries, and any agent, partner, employee, member, officer, or director, or any

21   other entity or individual acting on behalf of JADELLE BH.

22          E.      The term “JONA” refers to Jona Rechnitz, and any agent, partner, employee, or

23   any other entity or individual acting on behalf of JONA.

24          F.      The term “RACHEL” refers to Rachel Rechnitz, and any agent, partner, employee,

25   or any other entity or individual acting on behalf of RACHEL.

26          G.      The term “DEBTOR AFFILIATES” refers collectively to JADELLE, JSR, and

27   JADELLE BH.

28
                                        2
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                             TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR        Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                             Main Document     Page 35 of 40


 1           H.      The term “PETITIONING CREDITORS” refers to First International Diamond,

 2   Inc., Peter Marco, LLC, and Victor Franco Noval.

 3           I.      The terms “PERSON” or “PERSONS” shall mean any natural person,

 4   governmental entity, agency, commission, authority, or representative thereof, firm, corporation,

 5   partnership, association, joint venture or other form of legal entity, and shall be deemed to mean

 6   in the plural as well as the singular.

 7           J.      The term “WELLS FARGO ACCOUNT” refers to any account held by the

 8   DEBTOR and/or any DEBTOR AFFILIATES at Wells Fargo Bank, N.A.

 9           K.      The term “SIGNATURE ACCOUNT” refers to any account held by the DEBTOR

10   and/or any DEBTOR AFFILIATES at Signature Bank.

11           L.      The term "COMMUNICATION" shall mean correspondence, telephone

12   conversations, person-to-person conversations, memoranda, e-mails (including text messages,

13   correspondence and the like), facsimiles, telegrams, press releases, announcements, audio and

14   video recordings and all other forms of communicating language or thought.

15           M.      The term “DOCUMENTS” shall mean and refer to the definition of “writing” set

16   forth in Federal Rule of Evidence 1001, and includes the original and any non-identical

17   duplicates, and both sides thereof, no matter how produced, prepared, stored, recorded,

18   reproduced or transmitted, of handwriting, typewriting, printing, photostating, photographing,

19   electronic mail (e- mail) and every other means of recording upon any tangible thing, documents

20   stored in electronic form, computerized records, computer files and all other information capable

21   of being retrieved from a computer, and any other form of communication and representation,

22   including letters, words, pictures, sounds, and symbols, or combinations thereof, and including

23   correspondence, letters and other communications.

24           N.      The terms “ALL” and “ANY” means “all, each, and every.”

25           O.      The phrase “RELATE TO” shall mean mentioning, discussing, including,

26   summarizing, describing, reflecting, containing, referring to, relating to, depicting, connected

27   with and boding, evidencing, constituting, concerning, reporting, or involving an act, occurrence

28   event, transaction, fact, thing or course of dealing.
                                                         3
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                                         TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26   Desc
                        Main Document     Page 36 of 40


 1                           III. DOCUMENTS TO BE PRODUCED

 2   REQUEST FOR PRODUCTION NO. 1:

 3         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 4   with the Order issued on August 17, 2020 RELATING TO the WELLS FARGO ACCOUNT.

 5   [Doc. 147]

 6   REQUEST FOR PRODUCTION NO. 2:

 7         ALL DOCUMENTS produced by YOU to PETITIONING CREDITORS in accordance

 8   with the Order issued on November 17, 2020 RELATING TO the SIGNATURE ACCOUNT.

 9   [Doc. 191]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
      STIPULATION RE: SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY
                             TRUSTEE SAMUEL LESLIE
Case 2:20-bk-13530-BR   Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26       Desc
                        Main Document     Page 37 of 40


 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATEES BANKRUPTCY COURT

10             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

11
12    In re                                  Case No. 2:20-bk-13530-BR

13    JADELLE JEWELRY AND DIAMONDS,          [Assigned to the Hon. Barry Russell
      LLC                                    Chapter 7
14
                                             [PROPOSED] ORDER GRANTING
15
                                             STIPULATION FOR ISSUANCE OF
16                                           SUBPOENA PURSUANT TO RULE 2004
                                             OF THE FEDERAL RULES OF
17                                           BANKRUPTCY PROCEDURE FOR
                                             PRODUCTION OF
18                                           DOCUMENTS AND THINGS BY
                                             TRUSTEE SAMUEL LESLIE
19
20
                                             Document Production Date:
21                                           Date:             January __, 2021
                                             Time:             10:00 a.m.
22                                           Location:         Salisian | Lee LLP
                                                               550 South Hope Street,
23                                                             Suite 750
                                                               Los Angeles, CA 90071
24
25
26
27
28

     SUBPOENA FOR PRODUCTION OF DOCUMENTS AND THINGS BY TRUSTEE SAMUEL
                                   LESLIE
Case 2:20-bk-13530-BR       Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                Desc
                            Main Document     Page 38 of 40


 1          The Court, the Honorable Barry Russell, United States Bankruptcy Judge,, presiding,

 2   having reviewed and considered the “Stipulation For Issuance Of Subpoena Pursuant To Rule

 3   2004 Of The Federal Rules Of Bankruptcy Procedure For Production Of Documents And Things

 4   By Trustee Samuel Leslie” (the “Stipulation”), by and between creditor, Israel Sam Gorodistian

 5   (“Gorodistian”), on the one hand, and Sam S. Leslie (the “Trustee”), the duly appointed,

 6   qualified, and acting chapter 7 trustee for the estate of the debtor Jadelle Jewelry and Diamonds,

 7   LLC (the “Debtor”), on the other hand, and for good cause appearing therefor:

 8          IT IS HEREBY ORDERED as follows:

 9              1. The Stipulation is approved.

10              2. Gorodistian is authorized to issue and serve a subpoena requiring the Trustee to

11   produce the Wells Fargo Account and Signature Account records as set forth in Exhibit 1 to the

12   Stipulation to Gorodistian pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure.

13              3. The Trustee shall produce the Wells Fargo Account and Signature Account records

14   as set forth in Exhibit 1 to the Stipulation to Gorodistian pursuant to Rule 2004 of the Federal

15   Rules of Bankruptcy Procedure on January __, 2021, which records may be produced

16   electronically by email to neal.salisian@salisianlee.com and han.pai@salisianlee.com.

17              4. The Court shall retain jurisdiction to consider any additional request for

18   information and documents or further examination on appropriate notice.

19                                                   ###

20
21
22
23
24
25
26
27
28
                                       1
        SUBPOENA FOR ORAL EXAMINATION AND PRODUCTION OF DOCUMENTS AND
                        THINGS BY TRUSTEE SAMUEL LESLIE
        Case 2:20-bk-13530-BR                     Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                      Desc
                                                  Main Document     Page 39 of 40



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

550 South Hope Street, Suite 750, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION FOR ORDER
PURSUANT TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR EXAMINATION AND
PRODUCTION OF DOCUMENTS BY TRUSTEE SAMUEL LESLIE; SUPPORTING MEMORANDUM OF POINTS AND
AUTHORITIES AND DECLARATION OF HAN PAI will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/2/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Jessica L Bagdanov on behalf of Trustee Sam S Leslie (TR)
jbagdanov@bg.law, ecf@bg.law

Baruch C Cohen on behalf of Petitioning Creditor First International Diamond Inc
bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Baruch C Cohen on behalf of Petitioning Creditor Peter Marco LLC
bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Carolyn A Dye on behalf of Trustee Sam S Leslie (TR)
trustee@cadye.com

Sam S Leslie (TR)
sleslie@trusteeleslie.com, SLESLIE@ECF.AXOSFS.COM;trustee@trusteeleslie.com

Daniel A Lev on behalf of Attorney Daniel A. Lev
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Petitioning Creditor First International Diamond Inc
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Petitioning Creditor Peter Marco LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Petitioning Creditor Victor Franco Noval
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Ronald N Richards on behalf of Petitioning Creditor Victor Franco Noval
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Jeffrey L Sumpter on behalf of Financial Advisor CBIZ Valuation Group LLC
jsumpter@epiqtrustee.com, jsumpter@cbiz.com

Derrick Talerico on behalf of Interested Party Jona Rechnitz
dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

Derrick Talerico on behalf of Interested Party Rachel Rechnitz
dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-13530-BR                     Doc 195 Filed 02/02/21 Entered 02/02/21 15:52:26                                      Desc
                                                  Main Document     Page 40 of 40


United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Jessica Wellington on behalf of Trustee Sam S Leslie (TR)
jwellington@bg.law, ecf@bg.law

David B Zolkin on behalf of Interested Party Jona Rechnitz
dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

David B Zolkin on behalf of Interested Party Rachel Rechnitz
dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/2/2021                  Cassidy Casillas                                                     /s/ Cassidy Casillas
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
